Citation Nr: 0843789	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-35 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
in excess of 40 percent prior to July 12, 2008, and in excess 
of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for hearing loss in excess of 40 percent.  A 
July 2008 rating decision granted an increased rating of 50 
percent effective July 12, 2008.


FINDINGS OF FACT

1.  Prior to the May 17, 2004, examination, the evidence did 
not show that the veteran had a Roman Numeral designation 
high enough to grant him a higher rating.  

2.  Since May 17, 2004, the veteran's hearing loss Roman 
Numeral designation is high enough to grant the veteran 
increased rating.  


CONCLUSIONS OF LAW

1.  Prior to May 17, 2004, the criteria for a rating in 
excess of 40 percent rating for bilateral hearing loss and 
tinnitus were not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.86, DC 6100.

2.  As of May 17, 2004, the criteria for a 50 percent rating, 
but not greater, for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2008).

Treatment records dated from December 2003 to October 2006 
show that the veteran received periodic care associated with 
his hearing aids.  

The veteran underwent VA audiological examinations in 
February 2003, May 2004 and July 2008.  Audiometric 
evaluation in December 2003 revealed the following pure tone 
thresholds:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
75
75
85
75
LEFT
85
90
105
100
95

Speech recognition ability was 76 percent in the right ear, 
and 70 percent in the left ear.  Under 38 C.F.R. § 4.86(a), 
the criteria for exceptional pattern of hearing impairment 
are met.  Thus, the veteran's hearing loss will be rated 
using Table VI and Table VIA, whichever provides the higher 
Roman Numeral designation.  

Under both Table VI and Table VIA of 38 C.F.R. § 4.85, the 
hearing loss in the right ear warrants a designation of Roman 
Numeral VI.  

Under Table VI, the hearing loss in the left ear warrants a 
designation of Roman Numeral VII.  Under Table VIA, the 
hearing loss would warrant a designation of Roman Numeral IX.  
As Table VIA results in a higher numeral than Table VI, the 
Roman Numeral designation for the left ear is IX.  

Applying these results to Table VII, where the right ear is 
Roman Numeral VI, and the left ear is Roman Numeral IX, the 
appropriate rating is 40 percent under Diagnostic Code 6100.  

At VA audiological examination on May 17, 2004, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
70
75
70
70
LEFT
85
95
95
100
93

The averages were 70 in the right ear and 93 in the left ear.  
Speech recognition ability was 55 percent in the right ear, 
and 60 percent in the left ear.  Thus, the criteria of 
38 C.F.R. § 4.86(a) are met.

Under Table VI, the hearing loss in the right ear warrants a 
designation of Roman Numeral VIII.   Under Table VIA, the 
hearing loss warrants a designation of Roman Numeral VI.  As 
the Table VI results in a higher numeral than Table VIA, the 
Roman Numeral designation for the right ear is VIII.  

Under Table VI, the hearing loss in the left ear warrants a 
designation of Roman Numeral VIII.   Under Table VIA, the 
hearing loss warrants a designation of Roman Numeral IX.  As 
the Table VIA results in a higher numeral than Table VI, the 
Roman Numeral designation for the left ear is IX.  

Applying these results to Table VII, where the right ear is 
Roman Numeral VIII, and the left ear is Roman Numeral IX, the 
appropriate rating is 50 percent under Diagnostic Code 6100.  
Therefore, the Board finds that entitleent to a 50 percent 
rating was established as of the date that a factually 
ascertainable increaes in disability is demonstrated, on the 
date of the May 17, 2004, VA examination.  38 C.F.R. § 3.400 
(2008).

Finally, at VA examination in July 2008, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
70
85
80
75
LEFT
100
105
105
105
104

Speech recognition ability was 68 percent in the right ear, 
and 24 percent in the left ear.  The reliability of the 
testing was determined to be good.  Thus, the criteria of 
38 C.F.R. § 4.86(a) are met.

Under both Table VI and Table VIA, the hearing loss in the 
right ear warrants a designation of Roman Numeral VI.  

Under Table VI, the hearing loss in the left ear warrants a 
designation of Roman Numeral XI.   Under Table VIA, the 
hearing loss warrants a designation of Roman Numeral X.  As 
the Table VI results in a higher numeral than Table VIA, the 
Roman Numeral designation for the left ear is XI.  

Applying these results to Table VII, where the right ear is 
Roman Numeral VI, and the left ear is Roman Numeral XI, the 
appropriate rating is 50 percent under Diagnostic Code 6100.  
Therefore, the Board finds that applying the numerical 
results to the rating schedule, a rating in excess of 50 
percent as of May 17, 2004, is not warranted.  

Based upon the December 2003 and May 2004 audiometric test 
results, the Board finds that for the period from August 7, 
2003, when the veteran filed his claim for an increased 
rating, to May 17, 2004, the veteran was not entitled to a 
rating greater than 40 percent for bilateral hearing loss.  
However, as of May 17, 2004, the Board finds that the veteran 
is entitled to an increased rating of 50 percent, but not 
greater, based upon the May 2004 VA examination audiometric 
test results.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide"  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, March 2006 and 
May 2008; a rating decision in June 2004; a statement of the 
case in October 2005; and a supplemental statement of the 
case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An increased rating in excess of 40 percent for bilateral 
hearing loss for the period prior to May 17, 2004, is denied.

An increased rating of 50 percent, but not greater, for 
bilateral hearing loss from May 17, 2004, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


